Citation Nr: 0718831	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-39 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right leg 
cellulitis (claimed as residuals of a right leg injury).  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to February 
1967, with a period of service from October 1965 to February 
1967 in the Republic of Vietnam during the Vietnam War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 RO decision.

In a July 2004 VA examination, an examining VA psychologist 
suggested that the veteran has difficulty managing his 
affairs and diagnosed "[p]robable borderline or less 
intelligence."  Under these circumstances and in light of 
the veteran's wartime service, it appears that a claim for a 
non-service-connected VA pension may have been raised.  See 
38 U.S.C.A. § 1521 (West 2002).  This matter is referred to 
the RO for its consideration in the first instance, as 
appropriate.

The Board addresses the claim for service connection for PTSD 
in the REMAND part below and REMANDS that issue to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

At the January 2007 Board hearing and in writing, the veteran 
withdrew his appeal of the claims for service connection for 
cellulitis of the right leg (claimed as residuals of a right 
leg injury), for hypertension, for a cervical spine 
disability, and for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim 
for service connection for cellulitis of the right leg 
(claimed as residuals of a right leg injury) are met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).

2.  The criteria for withdrawal of the appeal of the claim 
for service connection for hypertension are met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

3.  The criteria for withdrawal of the appeal of the claim 
for service connection for a cervical spine disability are 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).

4.  The criteria for withdrawal of the appeal of the claim 
for service connection for a right shoulder disability are 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must dismiss the claims for service connection for 
right leg cellulitis (claimed as residuals of a right leg 
injury), for hypertension, for a cervical spine disability, 
and for a right shoulder disability.

The VA Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
which are subject to decision by the Secretary under 38 
U.S.C.A. § 511(a) shall be subject to one review on appeal to 
the Secretary.  Final decisions on such appeals shall be made 
by the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  In addition, a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Such withdrawal of a substantive appeal 
must be on the record at a hearing; otherwise, it must be in 
writing.  38 C.F.R. § 20.204(a).

In this case, the RO denied service connection for right leg 
cellulitis (claimed as residuals of a right leg injury), for 
hypertension, for a cervical spine disability, and for a 
right shoulder disability in October 2004.  The veteran 
timely filed a notice of disagreement with the RO's decision, 
and the RO issued him a statement of the case in October 
2005.  The veteran then perfected his appeal with a timely 
substantive appeal.  However, at the January 2007 Board 
hearing, both in transcribed testimony and in a letter, the 
veteran specifically withdrew his appeal of these issues.

Since the veteran has withdrawn his appeal as to the claims 
for service connection for right leg cellulitis (claimed as 
residuals of a right leg injury), for hypertension, for a 
cervical spine disability, and for a right shoulder 
disability, there remain no allegations of errors of fact or 
law for appellate consideration concerning these four issues.  
The Board therefore has no jurisdiction to review these four 
issues.  Accordingly, the Board dismisses these four issues.

ORDER

1.  The appeal of the claim for service connection for right 
leg cellulitis (claimed as residuals of a right leg injury) 
has been withdrawn and is therefore dismissed.

2.  The appeal of the claim for service connection for 
hypertension has been withdrawn and is therefore dismissed.

3.  The appeal of the claim for service connection for a 
cervical spine disability has been withdrawn and is therefore 
dismissed.

4.  The appeal of the claim for service connection for a 
right shoulder disability has been withdrawn and is therefore 
dismissed.


REMAND

Additional development is needed with regard to the claim for 
service connection for PTSD.

In addition, the veteran underwent a VA examination in July 
2004 that resulted in deferral of a diagnosis.  Although the 
veteran has alleged that the examination was by nurse 
practitioner, this examination was in fact conducted by a VA 
psychologist.  The veteran has testified that he was 
diagnosed with PTSD by a Dr. Saslow.  In fact, Dr. Saslow is 
the psychologist who conducted the inconclusive July 2004 VA 
PTSD examination.  This psychologist stated that "[i]t is 
very difficult to trace a path that would make his present 
problems directly connected with his Vietnam experiences . . 
."  But the examining VA psychologist (Dr. Saslow) also 
noted problems with the veteran's ability to articulate his 
Vietnam experiences very well.  In light of the foregoing, a 
new VA examination would be helpful to determine what 
psychiatric disorder, including PTSD, the veteran may or may 
not have.

Accordingly, the case is REMANDED for the following actions:

1.  Please schedule the veteran for a PTSD 
examination by a psychiatrist.  Provide the 
claims folder to the examining psychiatrist.  
The psychiatrist should discuss what, if 
any, psychiatric diagnoses the veteran may 
have (including PTSD) and should 
specifically discuss whether any current 
psychiatric disorder (including PTSD) is 
related to in-service stressors.

2.  Then, readjudicate the claim for service 
connection for PTSD.  If the decision 
remains adverse to the veteran, provide him 
and his representative with a supplemental 
statement of the case.  Then return the case 
to the Board for its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim should be 
treated expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
or other appropriate action must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


